Opinion by
Mb. Justice Brown,
This was manifestly an ejectment bill. Its averments were, that the plaintiffs were entitled to the exclusive possession of the premises in controversy for the purpose of obtaining oil and gas, under a lease dated October 30, 1900; that as the legal lessees of the land, they were ready to enter upon it, for the purpose of exercising their rights under their lease, when they discovered that the defendants were in possession and were about to begin the drilling of a well; that they notified the defendants to remove from the premises; that the defendants pretended to have a right to occupy them under a lease of an earlier date from the owners ; and the prayers were for injunction, accounting and that the defendants be required to forthwith remove from the premises all machinery, rigs, tools and other property placed there, and that they be restrained from any operations upon the land or in any way interfering with the plaintiffs’ right therein. From the face of the bill, it thus appears that the plaintiffs were not only not in possession of the land, but that the defendants were occupying it under an earlier lease; and it ought to have not only been doubtful to the learned judge below, as he intimates it was in the very beginning, but most clear, from an inspection of the complaint, that equity had no jurisdiction. The answer denied in express terms that the plaintiffs, or any of them, were the legal lessees of the land, and averred that the defendants’ entry upon the premises was in accordance with their rights under their lease. The court, having first held that it had jurisdiction, properly corrected this error by ultimately deciding that the case was controlled by Thomas v. Hukill, 131 Pa. 298, and dismissed the bill.
The plaintiffs were asking the court below to determine the title to the leased premises in their favor and practically to put them in possession. Ejectment is the remedy in such a ease. Though injunction and account were prayed for, they were but *340incidental to and depended upon the determination of the disputed title, and the time had not come for the intervention of a chancellor. Disputed legal titles had not been settled at law, and it was too soon for equity to hear complaints of continuing trespasses and irreparable wrongs: Long’s Appeal, 92 Pa. 171; Washburn’s Appeal, 105 Pa. 480. Greensboro Natural Gas Co. v. Fayette County Gas Co., 200 Pa. 388, instead of supporting the contention of the appellants that their bill ought not to have been dismissed, is in harmony with what we have just stated. In that case we reinstated the bill, because it was not for the recovery of possession of land, or to settle title; the complainant was in actual possession of the premises under a lease not denied by the respondent; the legal rights of the complainant, as averred in the bill and not denied in the answer, were clear; the issue raised was one of continuing trespass upon them, resulting in the injuries alleged to be irreparable, and it did not appear that there were any rights to be first determined at law.
It is urged that the court erred in dismissing the bill for want of jurisdiction, because the objection was not made in time. The question does not seem to have, been specifically raised in the answer, and the case was heard upon its merits; but it was clear from the time the bill was filed that equity had no jurisdiction, and the rule as to doubtful cases has no application. It is immaterial whether, as is alleged by counsel for appellees, the question of jurisdiction was before the court at the different stages of the proceedings; for in a case as clear as this, a defendant can raise it at any time, and if these defendants did not object in the beginning, it was their right to do so at the end; Adams’s Appeal, 113 Pa. 449; Evans v. Goodwin, 132 Pa. 136; Edgett v. Douglass, 144 Pa. 95; Shillito v. Shillito, 160 Pa. 167.
Decree affirmed and appeal dismissed at the cost of the appellants.